 1                                                  THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9
     UNITED STATES OF AMERICA,                     )   No. CR18-092-RAJ
10                                                 )
                         Plaintiff,                )
11                                                 )   ORDER ON DEFENDANT BERNARD
                    v.                             )   ROSS HANSEN’S MOTION TO
12                                                 )   STRIKE SURPLUSAGE
     BERNARD ROSS HANSEN,                          )
13                                                 )
                         Defendant.                )
14                                                 )
                                                   )
15
16              Defendant Bernard Ross Hansen has moved to strike surplusage from the
17   Indictment pursuant to FRCrP 7 (c), contending certain language is irrelevant,

18   immaterial and/or prejudicial.
                Defendant’s motion (Dkt. #96) is DENIED. As noted in the government’s brief,
19
     the practice in this district is not to present the indictment to the jury. The thrust of the
20
     expressed concerns of the defendant are to protect the defendants from prejudicial or
21
     inflammatory allegations that are neither relevant or material to the charges. If the
22
     indictment is not shown to the jury and they will never see the language the defendants
23
     fear will cause prejudice, the expressed concern under these circumstances does not
24   warrant striking any language from the indictment.
25   ///
26   ///


           ORDER
           (USA v. Hansen / CR18-092-RAJ) - 1
            Separate and apart from this reason, the allegations that the defense has raised
 1
     concerns about appear to go to the required elements of the charged offenses of mail
 2
     and wire fraud charges. These concerns do not warrant this Court concluding the
 3
     allegations are surplusage warranting them being stricken.
 4
            DATED this 7th day of October, 2019.
 5
 6
 7
                                                      A
                                                      The Honorable Richard A. Jones
 8                                                    United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


       ORDER
       (USA v. Hansen / CR18-092-RAJ) - 2
